        Case 5:19-cv-05846-BLF Document 11 Filed 10/21/19 Page 1 of 2



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway
     Suite 200
 4   Culver City, California 90230
     Telephone: (310) 997-0471
 5   Facsimile: (866) 286-8433
     Attorney for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9

10    PAUL A. REED, individually and on              Case No. 5:19-cv-05846-BLF
      behalf of all others similarly situated,
11                                                   NOTICE OF VOLUNTARY DISMISSAL
                          Plaintiff,                 WITHOUT PREJUDICE
12
              v.
13

14    MIDLAND CREDIT MANAGEMENT,
      INC.,
15
                          Defendant.
16

17
          NOW COMES Paul A. Reed (“Plaintiff”), through the undersigned counsel, and in support
18
     of his Notice of Voluntary Dismissal Without Prejudice, states as follows:
19
          Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
20

21   hereby gives notice that this action is voluntarily dismissed without prejudice against the

22   Defendant, Midland Credit Management, Inc. This notice of dismissal is being filed with the Court

23   before service by Defendant of either an answer or a motion for summary judgment. Plaintiff
24
     anticipates filing a notice of voluntary dismissal within 45 days and respectfully requests that this
25
     Court suspend or vacate all deadlines in anticipation of the complete dismissal of this case.
26
     Dated: October 21, 2019                       Respectfully submitted,
27
                                                   By: /s/ Nicholas M. Wajda
28
                                                       1
     Case 5:19-cv-05846-BLF Document 11 Filed 10/21/19 Page 2 of 2



 1                                   Nicholas M. Wajda, Esq.
                                     WAJDA LAW GROUP, APC
 2                                   6167 Bristol Parkway, Suite 200
 3                                   Culver City, California 90230
                                     Telephone: (310) 997-0471
 4                                   Facsimile: (866) 286-8433
                                     Email: nick@wajdalawgroup.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
